DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Amendment
In response to the amendment(s) filed on 6/7/22, amended claim(s) 1-5, and canceled claim(s) 8-9 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim term “a first current electrode” appears to be new matter.  Applicant’s specification does not use this term, and although the exact terms in the claims do not need to be used in the specification, the examiner could not find any corollaries.  The closest term the examiner could find is “first electrode,” however a “first electrode” and a “first current electrode” are not the same thing.
For claim 1, the claim term “a second current electrode” appears to be new matter.  Applicant’s specification does not use this term, and although the exact terms in the claims do not need to be used in the specification, the examiner could not find any corollaries.  The closest term the examiner could find is “second electrode,” however a “second electrode” and a “second current electrode” are not the same thing.
For claim 1, the claim term “a first voltage electrode” appears to be new matter.  Applicant’s specification does not use this term, and although the exact terms in the claims do not need to be used in the specification, the examiner could not find any corollaries.  The closest term the examiner could find is “first electrode,” however a “first electrode” and a “first voltage electrode” are not the same thing.
For claim 1, the claim term “a second voltage electrode” appears to be new matter.  Applicant’s specification does not use this term, and although the exact terms in the claims do not need to be used in the specification, the examiner could not find any corollaries.  The closest term the examiner could find is “second electrode,” however a “second electrode” and a “second voltage electrode” are not the same thing.
For claim 1, the claim language “obtaining bio impedance of the examinee by using the first impedance value, the second impedance value, values and an internal impedance value of the current source, and an impedance value of the impedance measuring circuit” appears to be new matter.  The examiner could not find support in Applicant’s specification for where obtaining the bio impedance uses “an impedance value of the impedance measuring circuit.”  The claimed “impedance value” appears to be supported by term “Zm” in Applicant’s specification.  The claimed “first impedance value” appears to be supported by term “Z4p” in Applicant’s specification.  The claimed “second impedance value” appears to be supported by term “Z2p” in Applicant’s specification.  The claimed “internal impedance value of the current source” appears to be supported by term “Zs” in Applicant’s specification.  However, the examiner is having trouble identifying where the “impedance value of the impedance measuring circuit” is in Applicant’s specification.
Dependent claim(s) 2-7 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “obtaining bio impedance of the examinee by using the first impedance value, the second impedance value, values and an internal impedance value of the current source, and an impedance value of the impedance measuring circuit,” is ambiguous.  It is unclear what the “second impedance value, values” is. Is this one value or multiple values?  The claim is examined as just requiring one value.
Dependent claim(s) 2-7 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0208458 to Pinter et al. (hereinafter “Pinter”), or alternatively under 35 U.S.C. 103 as being unpatentable over Pinter in view of U.S. Patent Application Publication No. 2004/0181164 to Smith et al. (hereinafter “Smith”).
For claim 1, Pinter discloses a method of measuring a bio signal using a bio signal measuring apparatus (Abstract) (also see para [0025]) an impedance measuring circuit of the bio signal measuring apparatus (Examiner’s Note: made up of the structures that it comprises) comprising a voltmeter (“voltage measurement instrument,” para [0044]), a current source (12) (as can be seen in Fig. 1) (para [0044] and [0053]), a plurality of electrodes comprising a first current electrode (1 or 4 of “electrodes 1 and 2, 3 and 4,” para [0044]), a second current electrode (the other one of 1 or 4 of “electrodes 1 and 2, 3 and 4,” para [0044]), a first voltage electrode (2 or 3 of “electrodes 1 and 2, 3 and 4,” para [0044]), and a second voltage electrode (the other one of 2 or 3 of “electrodes 1 and 2, 3 and 4,” para [0044]), a first switch (unlabeled, but as can be seen inside the dashed box 50 in Fig. 5) disposed between the first current electrode and the first voltage electrode (either the unlabeled switch between 1 and 2, or the unlabeled switch between 3 and 4) (see Fig. 5), and a second switch (unlabeled, but as can be seen inside the dashed box 50 in Fig. 5) disposed between the second current electrode and the second voltage electrode (the other unlabeled switch between 1 and 2 or between 3 and 4) (see Fig. 5), the method comprising:
positioning the plurality of electrodes to contact a surface of an examinee (para [0043]) (also see para [0044], [0045], [0049]-[0052], and [0065]);
measuring a first impedance value of the examinee while operating the impedance measuring circuit according to a first mode in which the first switch and the second switch are in an open state (para [0053], the “four-point measurement”) (also see para [0054]-[0058]);
measuring a second impedance value of the examinee while operating the impedance measuring circuit according to a second mode in which the first switch and the second switch are in a closed state (para [0053], the “two-point measurement”) (also see para [0054-[0058]);
obtaining a bio impedance (Z) (see para [0060] and Eq. 8) of the examinee by using the first impedance value (see Eq. 8), the second impedance value (see Eq. 8), and an internal impedance of the measuring circuit (Ri, see para [0058] and [0060], and Eq. 8).
Pinter appears to further disclose that the internal impedance of the measuring circuit includes both an internal impedance value of the current source and an impedance value of the impedance measuring circuit (see para [0060], which states that “Ri is a property of the measurement instrument,” para [0004], which states that the “measurement instrument 10 has the a current source 12,” and para [0058], which states that Ri is the “internal resistance of the voltage measurement circuit”).
However, in the even that Pinter does not disclose that the internal impedance of the measuring circuit includes both an internal impedance value of the current source and an impedance value of the impedance measuring circuit, Smith teaches correcting for stray impedances inherent in “non-body part sources” such as, for example, “impedance that is inherent in [an] electronics system” (see para [0040]).
It would have been obvious to a skilled artisan to modify Pinter such that the internal impedance of the measuring circuit includes both an internal impedance value of the current source and an impedance value of the impedance measuring circuit, in view of the teachings of Smith, for the obvious advantage of accounting for stray impedances (see para [0040] of Smith).
For claim 2, Pinter further discloses wherein the measuring the first impedance value comprises measuring the first impedance value when the current source is connected between the first current electrode and the second current electrode (para [0044] and [0053], i.e., the “four-point measurement”), and the voltmeter is connected between the first voltage electrode and the second voltage electrode, according to the first mode (as can be seen in Fig. 5, but Fig. 5 shows the system in a two-point measurement system, for the four-point measurement system, both the switches will be moved to the right instead of left as they are shown in Fig. 5).
For claim 3, Pinter further discloses wherein the measuring the second impedance value comprises measuring the second impedance value when a first common terminal of the current source and the voltmeter is connected to the first current electrode and the first voltage electrode (para [0044] and [0053], i.e., the “two-point measurement”) (also see Fig. 1, which shows a simplified two-point measurement system), and a second common terminal of the current source and the voltmeter is connected to the second current electrode and the second voltage electrode, according to the second mode (as can be seen in Fig. 5) (also see Fig. 1, which shows a simplified two-point measurement system).
For claim 4, Pinter, as modified, further discloses wherein the obtaining of the bio impedance of the examinee comprises: obtaining the bio impedance of the examinee by compensating for an effect of contact impedance between the plurality of electrodes and the examinee in the first and second impedance values based on the internal impedance of the current source (para [0058]-[0061], Ri will be "based on" any contact impedance between the plurality of electrodes and the examinee) (alternatively,  para [0040] of Smith).
For claims 6 and 7, Pinter does not expressly disclose changing an effective value of the internal impedance of the current source by connecting a parallel impedance to the current source, wherein the parallel impedance is smaller than the internal impedance of the current source.
However, Smith teaches changing an effective value of the internal impedance of the current source by connecting a parallel impedance to the current source (para [0099] and [0100]), wherein the parallel impedance is smaller than the internal impedance of the current source (para [0099] and [0100]).
It would have been obvious to a skilled artisan to modify Pinter changing an effective value of the internal impedance of the current source by connecting a parallel impedance to the current source, wherein the parallel impedance is smaller than the internal impedance of the current source, in view of the Smith, for the obvious advantage of “measuring larger impedances than would otherwise be possible” (see para [0100] of Smith).
Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791